Title: To George Washington from Major General Lafayette, 13 March 1778 [letter not found]
From: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de
To: Washington, George

Letter not found: from Major General Lafayette, c.13 Mar. 1778. On 20 Mar., Lafayette wrote Henry Laurens: “I sent immediately down Colonel armand. . . . the next day in sending to general washington an account of my Conduct”

(ScHi: Henry Laurens Papers). Armand carried Lafayette’s letters to Congress of 11 and 12 March.